Citation Nr: 1010390	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-09 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the cervical spine. 

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine. 

3.  Entitlement to an initial rating in excess of 10 percent 
for right hand neuropathy, later termed left hand neuropathy.  

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to April 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In November 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

The issues of entitlement to service connection for right 
hand neuropathy and an acquired psychiatric disorder have 
been raised by the record and have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical 
spine has manifested orthopedic impairment with forward 
flexion limited to 25 degrees, a combined range of motion of 
185 degrees, no ankylosis, and no periods of incapacitation 
requiring bedrest prescribed by a physician.  

2.  The Veteran's degenerative disc disease of the cervical 
spine has manifested neurological impairment of the left 
upper extremity would approximate no more than moderate 
incomplete paralysis of the dominant median nerve.  

3.  For the period prior to May 8, 2008, the Veteran's 
degenerative disc disease of the lumbar spine manifested 
orthopedic impairment with full range of motion with forward 
flexion to 90 degrees and a combined range of motion of 240 
degrees.

4.  For the period beginning May 8, 2008, the Veteran's 
degenerative disc disease of the lumbar spine manifested 
orthopedic impairment with pain at forward flexion of 50 
degrees, a combined range of motion of 165 degrees based on 
the degree at which pain occurs, and no ankylosis.  

5.  Throughout the claims period, the Veteran's degenerative 
disc disease of the lumbar spine has not manifested periods 
of incapacitation requiring bedrest prescribed by a physician 
or neurological impairment of the lower extremities.  

6.  Service connection for right hand neuropathy, later 
termed left hand neuropathy, was granted in an October 2005 
rating decision with an initial 10 percent rating assigned, 
effective June 8, 2005.

7.  The Veteran submitted a notice of disagreement in October 
2005 that initiated an appeal with the initial 10 percent 
rating for right hand neuropathy.  The appeal was perfected 
in an April 2007 substantive appeal. 

8.  Service connection for right hand neuropathy, later 
termed left hand neuropathy, was severed in a July 2007 
rating decision, effective October 1, 2007.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.124a, 4.14, 4.45, 4.71a, Diagnostic 
Codes 5235-5243, 8515 (2009).

2.  For the prior to May 8, 2008, the schedular criteria for 
a disability rating in excess of 10 percent for degenerative 
disc of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2009).

3.  For the period beginning May 8, 2008, the schedular 
criteria for a disability rating of 20 percent, but not 
higher, for degenerative disc of the lumbar spine have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2009).

4.  The Veteran is not eligible for an increase in benefits 
for right hand neuropathy, later termed left hand neuropathy, 
because basic entitlement to service connection for the 
disability has been severed.  38 U.S.C.A. § 5112; 38 C.F.R. 
§ 3.400(o)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical and Lumbar Spine Disabilities

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for spinal disabilities was revised twice 
prior to receipt of the Veteran's March 2005 claim for an 
increased rating.  The first change in the rating criteria 
pertained only to intervertebral disc syndrome and was 
effective from September 23, 2002.  The second revision 
created a general rating formula for diseases and injuries of 
the spine and went into effect on September 26, 2003.  A new 
law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  As the Veteran's claim for an increased rating was 
received in 2005 after the new rating criteria for the spine 
went into effect, the Board will only apply the current 
rating criteria to the Veteran's claims for increased 
ratings.  

Nonetheless, the Board notes, as did the RO, that the 40 
percent rating for the cervical spine disability and the 10 
percent rating for the lumbosacral spine disability were 
assigned under the rating criteria previously in effect, and 
that a readjustment to the rating schedule shall not be 
grounds for reduction of a disability rating in effect on the 
date of the readjustment unless medical evidence establishes 
that the disability to be evaluated has actually improved.  
38 C.F.R. § 3.951(a).

Under the current rating criteria, these disabilities are 
evaluated under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5242 (2009).  Intervertebral disc syndrome will be 
evaluated under the general formula for diseases and injuries 
of the spine or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The Veteran has been diagnosed with 
degenerative disc disease of both the cervical and lumbar 
segments of the spine; therefore, consideration of the 
diagnostic codes pertaining to intervertebral disc syndrome 
is appropriate.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of two weeks 
but less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months, and a 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the rating of disabilities of the spine. 
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the formula is as 
follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

Forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent);

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent). 38 C.F.R. § 4.71a (2009).

Cervical Spine

Service connection for status post anterior cervical 
discectomies and fusion was granted in an August 1995 rating 
decision with an initial 10 percent evaluation assigned, 
effective April 30, 1994, using Diagnostic Code 5299-5293, 
that is the rating was assigned by analogy to intervertebral 
disc syndrome.  In an August 1996 rating decision, an 
increased evaluation of 40 percent was assigned effective 
from April 30, 1994 using Diagnostic Code 5293 and the 
disability was recharacterized as disc herniation C5-6 with 
spinal stenosis at multiple levels, status post anterior 
cervical discectomies and fusion.  The October 2005 rating 
decision on appeal again recharacterized the disability as 
degenerative disc disease of the cervical spine, C3-C4-C5, 
with fusion C5-C6-C7, noted that the current 40 percent 
rating had been assigned under the former rating criteria, 
found that an increased rating was not warranted under the 
current criteria for rating the cervical spine, and continued 
the 40 percent rating because it was protected.  

The Veteran's current 40 percent rating for the cervical 
spine was originally assigned under the former version of 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  Under that diagnostic code, both orthopedic and 
neurologic manifestations of disc disease were considered, 
and one rating was assigned for both aspects of the 
disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5293 
(2002).  In contrast, the current criteria for rating the 
spine provide for separate evaluations for orthopedic and 
neurologic impairment resulting from spinal disabilities.  As 
the Board can only apply the current version of the spinal 
rating criteria in this case, a determination must be made as 
to whether the Veteran's cervical spine disability warrants a 
rating in excess of 40 percent when orthopedic and neurologic 
manifestations are rated separately.  

As for the evaluation of the neck disability under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, the Board notes that the Veteran has 
not alleged that he experiences incapacitating episodes 
requiring bedrest prescribed by a physician.  Also, VA 
contract examiners in June 2005 and May 2008 both found that 
the Veteran did not have periods of incapacitation from his 
cervical spine and the record contains no medical treatment 
records showing prescribed bedrest.  Therefore, rating the 
Veteran's degenerative disc disease under Diagnostic Code 
5243 for intervertebral disc syndrome is not appropriate.

The Veteran's most limited cervical flexion was demonstrated 
at the June 2005 VA contract examination when forward flexion 
was limited to 25 degrees.  Forward flexion of the cervical 
spine limited to 25 degrees is consistent with a 20 percent 
evaluation under the general rating formula.  His most 
limited combined motion of the cervical spine was measured at 
the May 2008 VA contract examination to 185 degrees.  Total 
combined motion of the cervical spine to 185 degrees is 
contemplated by a 10 percent evaluation.  

With respect to the DeLuca factors, the June 2005, April 
2006, and May 2008 VA contract examiners all found that there 
was no additional loss of motion of the cervical spine due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  The Veteran argued in an October 2005 
statement that he experienced ankylosis of the spine, 
however, unfavorable ankylosis for VA purposes refers to a 
condition in which the entire cervical spine is fixed in 
flexion or extension and the condition results in one or more 
specified limitations or additional disabilities.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (5).  The record 
contains no medical findings of ankylosis of the cervical 
spine and the Veteran has clearly retained some useful motion 
of his cervical spine throughout the claims period.  
Therefore, with consideration of all pertinent functional 
factors, the Veteran's orthopedic impairment of degenerative 
disc disease of the cervical spine has most nearly 
approximated the criteria associated with a 20 percent 
evaluation under the general rating formula for the spine.  

The Veteran has also manifested neurological impairment of 
the left upper extremity associated with his cervical 
degenerative disc disease throughout the claims period.  
Disability involving a neurological disorder is ordinarily 
rated in proportion to the impairment of motor, sensory, or 
mental function.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a.  

Under Diagnostic Code 8515, pertaining to neurological 
impairment of the median nerve, incomplete paralysis of the 
dominant median nerve warrants a 50 percent evaluation if it 
is severe, a 30 percent evaluation if it is moderate, and a 
10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The Veteran has demonstrated no more than moderate incomplete 
paralysis of the median nerve throughout the claims period.  
Upon VA contract examination in June 2005, he complained of 
left upper extremity pain associated with his cervical disc 
disease, and the examiner found evidence of permanent nerve 
root involvement of the upper left extremity.  Similarly, the 
April 2006 VA examiner found evidence of cervical 
radiculopathy involving the left median nerve and noted the 
presence of decreased sensation, numbness, and pain as well 
as weakened grip strength over the left upper extremity.  
While the Veteran continued to complain of left shoulder and 
arm pain at the most recent VA contract examination in May 
2008, the examiner found no evidence of motor or neurologic 
deficiencies or permanent nerve root involvement.  

The Veteran's neurologic manifestation of cervical 
degenerative disc disease has therefore comprised impairment 
of the dominant left median nerve that is mostly sensory, 
aside from the single finding of weakened grip in April 2006 
and the Veteran's November 2009 testimony that he experienced 
decreased arm strength.  The Veteran's motor sense and reflex 
have been normal throughout the claims period, and the May 
2008 VA contract examiner found no evidence of neurological 
impairment.  Hence, the Board finds that the disability would 
not approximate more than moderate incomplete paralysis of 
the left upper extremity, for which a 30 percent rating would 
be appropriate under Diagnostic Code 8515.  

Thus, under the current rating criteria, the manifestations 
of the Veteran's degenerative disc disease of the cervical 
spine would support no more than a 20 percent evaluation for 
orthopedic impairment and a 30 percent evaluation for 
neurologic impairment of the left median nerve.  The combined 
rating, pursuant to 38 C.F.R. § 4.25, would be 40 percent, 
the same disability evaluation currently assigned under the 
former version of Diagnostic Code 5293.  Therefore, rating 
the Veteran under the current rating criteria would not 
result in a higher evaluation, and the claim for an increased 
rating must be denied.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Lumbar Spine

In an August 1995 rating decision, service connection was 
granted for chronic low back pain with degenerative lipping 
and an initial 10 percent evaluation was assigned, effective 
April 30, 1994, using diagnostic code 5295 for lumbosacral 
strain.  The evaluation was continued until the October 2005 
rating decision on appeal recharacterized the disability as 
degenerative disc disease of the lumbar spine, noted that the 
current 10 percent rating had been assigned under the former 
rating criteria and was protected, and found that an 
increased rating was not warranted under the current rating 
criteria.  

The Veteran's current 10 percent rating for the lumbar spine 
was assigned under former Diagnostic Code 5295, which 
provided a 10 percent disability evaluation for lumbosacral 
strain with characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  Unlike the cervical 
spine disability discussed above, the 10 percent rating 
currently assigned for the Veteran's degenerative disc 
disease of the lumbar spine under the former rating criteria 
does not contemplate neurological impairment.  

The Veteran has been diagnosed with degenerative disc disease 
of the lumbar spine and consideration of the diagnostic codes 
pertaining to intervertebral disc syndrome is appropriate.  
As with his cervical disc disease, the Veteran has not 
reporting having any incapacitating episodes of lumbar disc 
disease requiring bedrest prescribed by a physician.  He did 
report having some periods of flare-ups of pain during his 
June 2005 VA contract examination, but the June 2005 and May 
2008 VA contract examiners both found that the Veteran did 
not have any periods of incapacitation.  The record also 
contains no treatment records showing prescribed bedrest.  
Therefore, rating the Veteran's degenerative disc disease 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes is not appropriate at any 
time during the claims period.

As for rating the disability under the general rating formula 
for diseases and injuries of the spine, the Board notes that, 
for the period prior to May 5, 2008, the medical evidence 
establishes that the Veteran had full motion of the 
thoracolumbar spine.  The June 2005 VA contract examiner 
characterized the Veteran's lumbar spine motion as full, and 
forward flexion was measured to 90 degrees with a combined 
range of motion to 240 degrees.  While the Veteran reported 
having flare-ups of pain once or twice a month, the examiner 
found that range of motion of the lumbar spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Therefore, for the period 
prior to May 2008, a rating in excess of 10 percent is not 
warranted for orthopedic impairment of the thoracolumbar 
spine.  

For the period beginning May 5, 2008, the Veteran's most 
severe limitation of motion of the thoracolumbar spine was 
measured at the May 2008 VA examination.  At that time, 
forward flexion was measured to 85 degrees with pain 
occurring at 50 degrees.  The actual combined range of motion 
was 215 degrees, while the combined range of motion based on 
the degree at which pain occurred was 165 degrees.  The 
actual range of motion of the spine does not support more 
than a 10 percent rating under the general rating formula.

As for the DeLuca factors, the June 2005 and May 2008 VA 
contract examiners found that there was no additional loss of 
motion of the thoracolumbar spine due to pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  Nonetheless, as pain was present at forward 
flexion of the lumbar spine to 50 degrees at the May 2008 
examination, consideration of the limitations imposed by 
painful motion supports a rating of 20 percent under the 
general rating formula on the basis of painful forward 
flexion of the lumbar spine at 50 degrees.  


In addition, the record contains no medical findings of 
ankylosis of the lumbar spine and the Veteran has clearly 
retained some useful motion of his spine throughout the 
claims period.  Therefore, with consideration of all 
pertinent functional factors, the Veteran's orthopedic 
impairment of degenerative disc disease of the lumbar spine 
has most nearly approximated the criteria associated with an 
increased 20 percent evaluation for the period from May 5, 
2008.  

While separate ratings are possible for neurological 
impairment associated with spinal disabilities under the 
current criteria, the objective medical evidence does not 
establish the presence of a neurological deficit stemming 
from the Veteran's degenerative disc disease of the lumbar 
spine.  He reported having rare radiation of pain into his 
left lower extremity during the June 2005 VA contract 
examination, but neurological examination of the lower 
extremities was normal.  Upon VA contract examination in May 
2008, straight leg raising was bilaterally positive, but 
neurological examination of the lower extremities was again 
normal with full motor function, sensation, and reflexes.  
The examiner found no evidence of chronic or permanent nerve 
root involvement from the lumbar spine, and the Veteran did 
not report any radiating pain upon examination or at his 
November 2009 hearing.  

The Veteran's degenerative disc disease therefore warrants an 
increased evaluation of 20 percent under the current rating 
criteria for the period beginning May 8, 2008.  The Board has 
considered whether there is any other schedular basis for 
granting a higher rating other than that discussed above, but 
has found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this period because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extrachedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's cervical and lumbar 
conditions are manifested by symptoms such as painful motion 
and neurological impairment of the left upper extremity.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.

Right Hand Neuropathy

Service connection for right hand neuropathy associated with 
degenerative disc disease of the cervical spine was granted 
in the October 2005 rating decision on appeal with an initial 
10 percent evaluation assigned effective June 8, 2005.  

The grant of service connection for right hand neuropathy was 
based on the results of a June 2005 VA contract examination 
conducted in response to a claim for increased evaluations 
for the Veteran's cervical and lumbar spine disabilities.  
The June 2005 VA contract examiner found that the Veteran 
experienced permanent cervical nerve root involvement in 
regards to the left upper extremity, but in describing the 
Veteran's symptoms in another part of the examination report 
noted the presence of numbness in parts of the right hand.  
Accordingly, service connection was mistakenly awarded for 
right hand neuropathy, rather than the left, in the October 
2005 rating decision. 

The Veteran submitted an October 2005 notice of disagreement 
with the initial 10 percent rating assigned his right hand 
neuropathy.  In a letter accompanying the notice of 
disagreement, he stated that did not understand why service 
connection was granted for right hand neuropathy when his 
neurological problems existed solely in the left hand, arm, 
and shoulder.  Following the initiation of the appeal, an 
additional VA contract examination was provided to the 
Veteran in April 2006.  The VA contract examiner found 
evidence of cervical radiculopathy involving the left upper 
extremity.  

In a January 2007 rating decision, the RO proposed to sever 
service connection for the disability characterized as 
"Neuropathy, Right Hand (Rating decision should have been 
left hand)."  The rating essentially found that the initial 
grant of service connection and assignment of a separate 
rating for neuropathy of the upper extremity associated with 
cervical disc disease was clear and unmistakable error as it 
violated the rule against pyramiding.  See 38 C.F.R. § 4.14 
(the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided).  The RO noted that the Veteran's 
current 40 percent rating for cervical spine degenerative 
disc disease was assigned under the version of Diagnostic 
Code 5243 in effect prior to September 23, 2002, which 
included consideration of neurological impairment in the 
upper extremities.  Therefore, awarding a separate evaluation 
for neurological manifestations of the disability constituted 
pyramiding.  The rating code sheet accompanying the January 
2007 rating decision was also changed to reflect that service 
connection was currently in place for neuropathy of the left 
hand.  

Service connection for left hand neuropathy (previously 
service-connected as the right hand) was severed in a July 
2007 rating decision, effective October 1, 2007.  The Board 
notes that despite the various characterizations of the 
Veteran's service-connected neuropathy throughout the claims 
period (that is, left hand versus right hand), it is clear 
that the July 2007 rating decision severed the award of 
service connection for the neuropathy granted in the October 
2005 rating decision.  

The Veteran was provided notice of the severance action and 
of his appellate rights, but did not appeal the severance of 
service connection. As no appeal of the July 2007 rating 
decision has been submitted, the severance matter is not 
before the Board.  Instead, the only matter over which the 
Board has jurisdiction is whether a higher initial rating is 
warranted for the right hand neuropathy, later termed left 
hand neuropathy, for which service connection was granted in 
the October 2005 rating decision.  

Under 38 C.F.R. § 3.400(o)(1), a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  The law here is clearly dispositive as 
it prohibits a retroactive increase or additional benefits 
once basic entitlement has been terminated. On these facts, 
there is no legal basis for award of the benefit sought; 
hence, the law, and not the facts, is dispositive of this 
claim.  As service connection for the disability has been 
severed, the claim for an increased initial rating lacks 
legal merit.

In short, the Veteran is no longer service-connected for the 
disability for which he is seeking an increased rating.  
Accordingly, the Board finds that the Veteran lacks 
entitlement under the law for the claim for increase, and the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in an April 2005 
letter.  Shortly after the issuance of the Court's decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Veteran also received notice regarding the disability-rating 
and effective-date elements of the claims in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, supra. 

With respect to the Veteran's claim for an increased rating 
for right hand neuropathy, later termed left hand neuropathy, 
no duty to provide section 38 U.S.C.A. § 5103(a) notice 
arises when, as a matter of law, entitlement to the benefit 
claimed cannot be established.  As indicated above, the 
Veteran's claim for an increased rating is being denied as a 
matter of law as service connection for the underlying 
disability has been severed.  Therefore, the provisions of 
the VCAA are not applicable to this claim.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice (i.e., the elements required by 
Dingess) was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claims.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
claims were readjudicated in the August 2008  SSOC. 
 Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  The Veteran was also provided 
proper VA examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the cervical spine is denied. 

Degenerative disc disease of the lumbar spine warrants a 10 
percent rating for the period prior to May 5, 2008, and to 
this extent the appeal is denied, and a 20 percent rating 
thereafter, and to this extent the appeal is granted.

An initial rating in excess of 10 percent for right hand 
neuropathy, later termed left hand neuropathy, is denied.  


REMAND

The Veteran contends that he is unemployable due to his 
service-connected disabilities.  In the case of a claim for 
TDIU, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The 
Veteran was provided a VA contract examination in May 2008 
and the examiner was asked to describe the effects of the 
Veteran's disabilities on his occupation.  However, the 
examiner only noted that the Veteran experienced chronic 
pain, weakness, stiffness, and limitation of motion due to 
his service-connected disabilities and did not provide an 
opinion addressing whether the Veteran was unemployable.  
Therefore, an additional examination is needed to ascertain 
whether the Veteran's service-connected disabilities combine 
to render him unable to secure or follow a substantially 
gainful occupation.   

As noted in the INTRODUCTION, the Veteran has also recently 
raised the issues of entitlement to service connection for 
right hand neuropathy and an acquired psychiatric disorder.  
As these claims are inextricably intertwined with the claim 
for a TDIU, the claims for service connection must be 
adjudicated before further action is taken on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement 
to service connection for right hand 
neuropathy and an acquired psychiatric 
disorder.  

2. Afford the Veteran a VA examination to 
ascertain whether he is currently 
unemployable due solely to his service-
connected disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the Veteran's service-connected 
disabilities are sufficient in 
combination to preclude him from 
obtaining or maintaining any form of 
substantially gainful employment 
consistent with his education and 
occupational background.  The rationale 
for this opinion should be provided.  

3.  Then, readjudicate the claim for 
TDIU.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


